Citation Nr: 0107011	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  96-44 211	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Waiver of recovery of an overpayment, to include the question 
of whether the appellant's request for a waiver of the 
recovery of an overpayment of Department of Veterans Affairs 
(VA) death pension benefits in the amount of $1,403, was 
timely filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from July 1939 to October 
1945.  The veteran died in December 1976.  The appellant is 
the veteran's son.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 decision by the VA 
Committee on Waivers and Compromises (Committee) of the Debt 
Management Center in Fort Snelling, Minnesota, which 
determined that the appellant's request for a waiver of the 
recovery of an overpayment of death pension benefits in the 
amount of $1,403 was not timely filed.  In February 1998, the 
Board remanded this case to the Regional Office (RO) in 
Boston, Massachusetts, where the claims file had been 
transferred.  

In August 2000, the Boston, Massachusetts RO also determined 
that the appellant's request for a waiver of the recovery of 
an overpayment of death pension benefits in the amount of 
$1,403 was not timely filed. 


FINDINGS OF FACT

1.  In October 1989, the appellant was sent a notice that an 
overpayment of VA benefits had been created in the amount of 
$1,403, of his right to request waiver, and the time limit 
for requesting that waiver, but that notification letter 
contained a typographical error in the address; due to this 
error, it is presumed that the appellant did not receive this 
notification letter.  

2.  The application for waiver was received in November 1995, 
after the appellant discovered that an overpayment of his VA 
death pension benefits existed.

3.  Although the November 1995 request for waiver was not 
within the 180 day time limit for requesting a waiver, this 
was because it is presumed that the appellant did not receive 
the initial October 1989 waiver notification due to the error 
in the address.  


CONCLUSION OF LAW

The appellant applied for a waiver of recovery of overpayment 
of VA benefits in the amount of $1,403 in a timely manner.  
38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. § 1.963(b)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, a review of the record currently shows that the 
veteran's surviving spouse, the appellant's mother, applied 
for and was granted VA death pension benefits following the 
veteran's death in December 1976.  She was also granted 
additional VA benefits for her son, the appellant, who was 
born in September 1967, and was a minor at the time.  In May 
1986, the appellant was informed that he had been separately 
granted entitlement to VA death pension benefits based on his 
school attendance as he had reached 18 years of age.  He was 
informed that benefits were awarded based on his attendance 
from December 1, 1984 through June 30, 1986.  In June 1986, a 
VA Form 21-674, Request for Approval of School Attendance, 
was submitted by the appellant's mother on his behalf.  In 
this VA Form 21-674, it was indicated that the appellant 
would be attending school from September 1986 through June 
1987.  In a September 1986 letter, the appellant was informed 
that his claim for death pension benefits had been approved 
effective from July 1, 1986 through June 30, 1987.  

In April 1987, the appellant was informed that his award of 
VA death pension benefits was amended.  He was informed that 
his payments would be discontinued effective February 1, 
1987.  The letter notified the appellant that this adjustment 
would result in an overpayment of benefits and that he would 
be informed of the exact amount of the overpayment and given 
information regarding repayment.  

In May 1987, correspondence was received by VA from the 
appellant's mother.  In that correspondence, the listed 
address contained the same post office box number, Town, 
State, and zip code as were previously of record.  The Board 
notes that the previous address was only identified by this 
information.  However, the appellant's mother also indicated 
that they were living in a residence.  This portion of the 
address was indicated by a road number and road name.  Also 
received in May 1987, was a VA Form 21-674, Request for 
Approval of School Attendance, which was submitted by the 
appellant's mother on his behalf.  In this VA Form 21-674, it 
was indicated that the appellant would be attending school 
from January 1987 through December 1989.  The same small 
change in their address was again indicated.

Thereafter, in May 1987, the appellant was sent a letter 
informing him that his claim for VA death pension had been 
approved effective February 1, 1987 through December 31, 
1989.  The new address was properly shown on this letter.  In 
January 1988, the appellant reported to VA that he had taken 
one semester off.  In January 1988, the veteran was sent a 
letter informing him that his VA death pension award had been 
amended per his recent report to reflect payment effective 
from January 1, 1988 through December 31, 1989.  This 
correspondence was sent to the address of record.  

In June 1988, the RO sent the appellant a letter requesting 
that he submit a VA Form 21-674B.  He was notified that VA 
had to receive this form within 30 days after the 
commencement of school or else his VA death pension benefits 
would be reduced or terminated.  This correspondence was sent 
to the address of record.  There is no record that the 
appellant returned this form.  On June 13, 1989, the 
appellant was sent a letter by the RO informing him that 
since he had not returned his income statement, his VA death 
pension benefits had been retroactively terminated effective 
January 1, 1989, and that no further payments could be made 
until his report of income was received.  This correspondence 
was sent to the address of record.  On June 13, 1989, the RO 
also sent the appellant a letter requesting that he submit a 
school attendance form as soon as possible.  This 
correspondence was sent to the address of record.  

Approximately 1 week later, on June 22, 1989, the appellant 
was sent another letter by the RO informing him that since he 
did not submit his school attendance form, it was proposed 
that his VA death pension benefits would be discontinued 
effective from February 1, 1987.  This letter showed a 
typographical error in the address, the road number was 
replaced by the letter "S."  Although this was a small 
error, it is unclear if the appellant received this letter.  

Recently, the Board remanded this case to the RO because 
there was no record in the claims file that the appellant was 
notified of the amount of the overpayment referred to in the 
April 1987 letter or of the procedure necessary to dispute 
the overpayment or to request waiver of the overpayment.  
Moreover, there was no record regarding whether the action 
set forth in the June 13, 1989 letter, which indicated that 
the appellant's VA death pension benefits had been 
retroactively terminated effective January 1, 1989, created 
an overpayment and/or that the appellant was notified of such 
overpayment and of the procedure necessary to request a 
waiver of any overpayment.  Likewise, there was no evidence 
that the action proposed in the June 22, 1989, letter was 
undertaken.  

In November 1995, the appellant contacted the RO and 
requested information regarding a debt he allegedly had with 
VA.  He indicated that he discovered that he had a debt with 
VA through a credit report, but that he was never informed by 
VA of this debt.  He indicated that if VA had informed him of 
this debt, the notification must have been sent to his mother 
and that he was never informed.  The appellant was 
subsequently informed by the RO that he owed a debt that was 
created when he accepted payment of VA benefits from February 
1, 1987 through December 31, 1988, which were paid to him as 
a child of the veteran who was still in school.  However, 
since the appellant did not attend school during the time 
period in question, he was not entitled to those VA benefits.  
The appellant requested a waiver of the recovery of that 
debt.  

In November 1995, the Committee of the Debt Management Center 
in Fort Snelling, Minnesota denied the appellant's request 
for waiver as his request was not received within 180 days of 
the notice of the indebtedness.  The Committee also found the 
appellant had been previously notified of his indebtedness, 
the right to request waiver and the 180 day time limit for 
filing an application for  waiver.  The Committee also listed 
in the evidence section of its decision that the first demand 
letter was October 7, 1989 and the date of discovery was 
September 1989.  

The appellant appealed the Committee's determination.  In 
correspondence of record and at an April 1996 personal 
hearing before a hearing officer at the Boston, Massachusetts 
RO, the appellant contended that an application by the 
appellant for a waiver of recovery of an overpayment should 
be considered as timely filed since the appellant was not 
properly notified of the overpayment or of his procedural 
rights with respect to a request for a waiver of recovery of 
this indebtedness.  

Under applicable criteria, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness to the debtor.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay 
in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the debtor does substantiate there was such a 
delay in the receipt of the notice of indebtedness, the 180-
day period shall be computed from the date of the debtor's 
actual receipt of the notice of indebtedness.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.963(b)(2).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) has held the law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  The Court has also held the appellant's 
statement of nonreceipt, standing alone, is not the type of 
"clear evidence to the contrary" necessary to rebut the 
presumption of regularity of the delivery of this notice.  
Id.  

In August 2000, the Debt Management Center in Fort Snelling, 
Minnesota certified that the appellant was informed of the 
overpayment in question in October 1989 and was provided 
notice of his procedural and appellant rights.  The Debt 
Management Center in Fort Snelling, Minnesota indicated that 
the notification letter was sent to the address of record.  
The address listed by the Debt Management Center contained a 
typographical error.  Instead of the road number, it listed 
the letter "B."  The Board notes that although this appears 
to be a small error, it is possible that due to this VA error 
in addressing the appellant's notification letter, it is 
possible, as he contends, that he never received proper 
notification of the overpayment in possible which is the 
reason he did not request a waiver thereof at that time.  
Thereafter, further notification letters were sent to the 
appellant, but it is unclear whether he received any of those 
letter due to multiple changes in address.  Since the 
appellant was not in receipt of any VA benefits and was 
unaware of the overpayment at issue,  he was not obligated to 
notify VA of his multiple address changes.  The current 
address was provided by another Government agency.

As noted, 180-day period may be extended if the individual 
requesting waiver demonstrates, as a result of error by 
either VA or the postal authorities, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  If the 
debtor does substantiate there was such a delay in the 
receipt of the notice of indebtedness, the 180-day period 
shall be computed from the date of the debtor's actual 
receipt of the notice of indebtedness.  In this case, due to 
VA error in addressing the notification letter, the Board 
finds that there was delay in the receipt of the notification 
of the indebtedness in question.  The Board notes that in 
affording the appellant the benefits of the doubt, it will be 
presumed that he did not receive the official notification of 
the overpayment at issue.  Also, the Board finds that once 
the appellant was aware of the indebtedness, he did promptly 
thereafter request a waiver thereof. 

Thus, the application for a waiver of recovery of overpayment 
of VA benefits was timely.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).


ORDER

The application for a waiver of recovery of overpayment of VA 
benefits was timely, and to this extent only, the appeal is 
granted.





REMAND

As noted above, the Board has determined that the  request 
for a waiver of the recovery of an overpayment of VA death 
pension benefits in the amount of $1,403, was timely filed.  
Accordingly, the Board is remanding the issue of entitlement 
to a waiver of the recovery of an overpayment of VA death 
pension benefits in the amount of $1,403, to the Boston, 
Massachusetts Committee for adjudication.  Prior to that 
adjudication, the appellant should be provided an opportunity 
to submit evidence and argument as to that issue and also to 
submit a complete and current financial status report.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and inform him that he may submit 
evidence and argument as to the issue of 
entitlement to a waiver of the recovery 
of an overpayment of VA death pension 
benefits in the amount of $1,403.  The 
appellant should also be asked to submit 
a complete and current financial status 
report.

2.  The RO should review the appellant's 
claim for entitlement to a waiver of the 
recovery of an overpayment of VA death 
pension benefits in the amount of $1,403.  
If any action taken is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations to 
include all those pertaining to the 
matter of waiver on the merits of that 
claim.  He should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

